EXHIBIT 10.18
ULTRATECH, INC.
NON-QUALIFIED SUPPLEMENTAL DEFERRED COMPENSATION PLAN
PLAN AMENDMENT NO.1
     The Ultratech, Inc. Non-Qualified Supplemental Deferred Compensation Plan,
as amended and restated effective as of January 1, 2005 (the “Plan”), is hereby
further amended, effective as of January 1, 2005, in order to maintain the
Plan’s compliance with the documentary requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final Treasury
Regulations thereunder.
     1. Section 2.30 of the Plan is hereby amended in its entirety to read as
follows:
     “Termination Date” means:
          (i) with respect to an Employee Participant, the Participant’s
separation from service (within the meaning of Section 409A of the Code and the
regulations, notices and other guidance thereunder, including death or
Disability) with the Employer and any subsidiary or affiliate of the Employer as
defined in Sections 414(b) and (c) of the Code, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.4.14(c)-2 of the Treasury Regulations.
          (ii) with respect to a Board Member Participant, the Participant’s
resignation or removal from the Board (for any reason, including death or
Disability); and
          (iii) with respect to any Other Service Provider, the expiration of
all agreements to provide services to the Employer (for any reason, including
death or Disability).
     The date that an Employee’s, Board Member’s, or Other Service Provider’s
performance of services for all the Employers is reduced to a level less than
20% of the average level of services performed in the preceding 36-month period
shall be considered a Termination Date, and the performance of services at a
level of 50% or more of the average level of services performed in the preceding
36-month period shall not be considered a Termination Date, based on the
parties’ reasonable expectations as of the applicable date. If a Participant is
both a Board Member Participant and an Employee Participant, “Termination Date”
means, with respect to Compensation earned for services as an Employee, the date
the Participant satisfies criteria (i) above and means, with respect to
Compensation earned for services as a Board member, the date the Participant
satisfies criteria (ii) above.

 



--------------------------------------------------------------------------------



 



     2. The third paragraph of Section 4.2 of the Plan is hereby amended to read
as follows:
          An election to make Performance-Based Bonus Deferrals under this
subsection 4.2 shall remain in effect through the end of the performance period
to which the election applies (except as provided in subsection 4.5), and shall
be irrevocable. If a Participant fails to make a Performance-Based Bonus
Deferral Election for a given performance period, such Participant’s
Performance-Based Bonus Deferral Election for that performance period shall be
deemed to be zero.
     3. The first sentence of Section 4.5 of the Plan is hereby amended to read
as follows:
          A Participant shall not be permitted to change or revoke his Deferral
Election (except as otherwise described in subsection 4.1), except that if a
Participant’s status changes such that he becomes ineligible for the Plan, the
Participant’s Deferrals under the Plan shall cease as described in subsection
3.2
     4. Section 4.7 of the Plan is hereby amended in its entirety to read as
follows:
          Any Participant Deferrals or Employer Contributions to be credited to
a Participant’s Account under this Section may be reduced by an amount equal to
the Federal or state income, payroll, or other taxes required to be withheld on
such deferrals or contributions or to satisfy any effective elections made by
the Participant under any cafeteria benefit plan maintained by the Employer
under Section 125 of the Code. A Participant shall be entitled only to the net
amount of such deferral or contribution (as adjusted from time to time pursuant
to the terms of the Plan). The Administrator may limit the Deferral Election
that would otherwise become effective for the Participant for any upcoming Plan
Year, to the extent that election would reduce the Participant’s Compensation
from the Employer for that Plan Year to an amount insufficient to cover taxes,
withholding, and other required deductions applicable to the Participant for
that Plan Year.
     5. Section 9.1 of the Plan is hereby amended in its entirety to read as
follows:
          The Participant’s vested Account balances shall be distributed to the
Participant in the form of a single lump sum payment, or, if subsection 9.2
applies, in the form of installment payments as permitted by the Employer in the
Adoption Agreement. Subject to subsection 9.3 hereof, distribution of the
Participant’s Accounts shall be made within the 90-day period following his or
her Termination Date. In the event of the Participant’s death prior to the
distribution of the entire amount of his vested Account balances, whether the
Participant’s death occurs before or after a distribution has commenced from
those Account balances, the entire amount of those unpaid vested Account
balances shall be distributed in a single lump sum payment to the Participant’s
Beneficiary as determined in accordance with Section 9.5. Subject to subsection
9.3 hereof, distribution of a deceased Participant’s Accounts shall be made
within the 90-day period following the date of his death. Notwithstanding any
provision of the Plan to the contrary, for purposes of this subsection, a
Participant’s Accounts shall be valued as of a Valuation Date as soon as
administratively feasible preceding the date such distribution is made, in
accordance with rules established by the Administrator.

2



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, to the extent designated by the
Employer in the Adoption Agreement, a Participant may elect, in accordance with
this subsection, a distribution date for his Compensation Deferral Accounts that
is prior to his Termination Date (an “In-Service Distribution”). A Participant’s
election of an In-Service Distribution date must: (i) be made at the time of his
Deferral Election for a Plan Year and (ii) apply only to amounts deferred
pursuant to that election, and any earnings, gains, losses, appreciation and
depreciation credited thereto or debited therefrom with respect to such amounts.
To the extent authorized by the Employer in the Adoption Agreement, a
Participant may elect an In-Service Distribution date with respect to
Performance-Based Bonus Deferrals that is separate from an In-Service
Distribution date with respect to Compensation Deferrals other than
Performance-Based Bonus Deferrals for the same year. In no event, however, may
the applicable In-Service Distribution date be earlier than the number of years
designated by the Employer in the Adoption Agreement following the year in which
the applicable Compensation would have been paid absent the deferral, or as
further determined or limited in accordance with rules established by the
Administrator. Payments made pursuant to an In-Service Distribution election
shall be made in a lump sum as soon as administratively feasible following
January 1 of the calendar year in which the elected In-Service Distribution date
occurs, but in no event later than the end of that calendar year. For purposes
of such payment, the value of the Participant’s Accounts for the applicable Plan
Year shall be determined as of a Valuation Date preceding the date that such
distribution is made, in accordance with rules established by the Administrator.
In the event a Participant’s Termination Date occurs (or, if permitted by the
Employer in the Adoption Agreement, in the event a Change in Control of the
Employer occurs) prior to the date the Participant had previously elected to
have an In-Service Distribution payment made to him, such amount shall be paid
to the Participant under the rules applicable for payment on Termination of
Employment in accordance with this subsection 9.1 and subsection 9.2 or, in the
event the Participant has also elected a Change in Control distribution for the
Account, such amount shall be paid to the Participant under the rules applicable
to an earlier Change in Control distribution in accordance with subsection 9.9.
No In-Service Distribution shall be applicable to any amounts deferred in a year
in which the Participant fails to make an affirmative election, and payment of
such amounts for such year shall be made in accordance with his most recent
election on file with the Administrator (if no election is on file, then such
amounts shall be paid to him in a single lump sum).
     To the extent authorized by the Employer in the Adoption Agreement,
Participants whose Termination Date has not yet occurred may elect to defer
payment of any In-Service Distribution, provided that such election is made in
accordance with procedures established by the Administrator, and further
provided that any such election must be made no later than 12 calendar months
prior to the originally elected In-Service Distribution Date. Participants may
elect any deferred payment date, but such date must be no fewer than five years
from the original In-Service Distribution Date.
     6. Section 9.2 of the Plan is hereby amended in its entirety to read as
follows:
     To the extent authorized by the Employer in the Adoption Agreement, a
Participant may, in lieu of a lump sum distribution under Section 9.1, elect to
receive payments from one or more of his Accounts in a series of annual
installments over a period not to exceed the maximum installment period
specified by the Employer in the Adoption Agreement. To the extent a

3



--------------------------------------------------------------------------------



 



Participant fails to make an election, the Participant shall be deemed to have
elected to receive his distribution for that Plan Year in the form of a single
lump sum. To the extent authorized by the Employer in the Adoption Agreement, a
Participant may make a separate election with respect to his Performance-Based
Bonus Deferrals for each year (as adjusted for gains and losses thereon) that
provides for a different method of distribution from the method of distribution
such Participant elects with respect to his Compensation Deferrals (as adjusted
for gains and losses thereon) for that year. The Participant’s Employer
Contributions Account attributable to such year, if any (as adjusted for gains
and losses thereon), shall be distributed in the same manner as his Compensation
Deferral Account for such year.

  (a)   Installment Elections. A Participant will be required to make his
installment distribution election with respect to a particular year’s Account
prior to the commencement of the calendar year to which that Account relates
(or, in the event of an election with respect to Performance-Based Bonuses,
prior to six months before the end of the applicable performance period), or
such earlier date as determined by the Administrator.     (b)   Installment
Payments. The first installment payment shall be within the 90-day period
following the Participant’s Termination Date Succeeding payments shall be made
on or after January 1 of each succeeding calendar year, but in no event later
than the last day of each such succeeding calendar year. The amount to be
distributed in each installment payment shall be determined by dividing the
value of the Participant’s Accounts as of a Valuation Date preceding the date of
each distribution by the number of installment payments remaining to be made, in
accordance with rules established by the Administrator. In the event of the
death of the Participant prior to the full payment of his Account in accordance
with the elected installment distribution, the entire unpaid vested balance of
that Account will be paid to the Participant’s Beneficiary in a single lump sum
distribution within the 90-day period following the date of the Participant’s
death or as soon as administratively practicable, but in no event later than the
later of (i) the close of the calendar year in which the Participant’s death
occurs or (ii) the fifteenth day of the third calendar month following the date
of the Participant’s death.

     An installment distribution elected by a Participant in accordance with
this Section 9.2 shall be treated as a single payment for purposes of
Section 409A of the Code. To the extent authorized by the Employer in the
Adoption Agreement, Participants who have elected payment of a particular
Account balance in installments may make a subsequent election to receive the
payment of that Account in the form of a lump sum, provided the installment
distribution of that Account has not yet commenced. Such election must be made
in accordance with procedures established by the Administrator, and any such
election must be made no later than 12 calendar months prior to the originally
elected payment date of the first installment. The new payment date for the lump
sum distribution must be deferred to a date that is at least five years after
the date the initial installment payment would otherwise have been made. To the
extent authorized by the Employer in the Adoption Agreement, Participants who
have elected payment of a particular Account balance in installments may make a
subsequent election to change the number of those installments (but no fewer
than the minimum number, and not to exceed the maximum number of installments
authorized by the Employer in the Adoption Agreement), if the

4



--------------------------------------------------------------------------------



 



installment distribution of that Account has not yet commenced. Such election
must be made in accordance with procedures established by the Administrator, and
any such election must be made no later than 12 calendar months prior to the
originally elected payment date of the first installment. The payment date for
the first installment of the newly elected installment distribution must be
deferred for a period of not less than five years from the date the initial
installment of the originally elected installment distribution would have
otherwise been made in the absence of the new election. In the event the
Participant has elected to receive the distribution of a particular Account
balance in the form of a lump sum (or in the event payment of that Account is to
be made to the Participant in the form of a lump sum under the terms of the Plan
in the absence of or in lieu of the Participant’s election), then the lump sum
form shall be deemed to be a separately identifiable form of payment, and the
Participant may make a subsequent deferral election to receive payment of that
Account in the form of installments (to the extent authorized by the Employer in
the Adoption Agreement). Such election must be made in accordance with
procedures established by the Administrator, and any such election must be made
no later than 12 calendar months prior to the originally elected payment date
for the lump sum distribution of the Account. The payment date for the first
installment of the newly elected installment distribution must be deferred to a
date that is at least five years after the date the lump sum distribution of the
Account would otherwise have been made in the absence of the new installment
election. Participants will be permitted to make such a change under this
Section 9.2 only once with respect to any year’s Deferral Elections.
     7. Section 9.3 of the Plan is hereby amended in its entirety to read as
follows:
          Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, no payment under subsections 9.3 or 9.4 shall be made or commence
as a result of the Participant’s Termination Date to any Participant who is at
that time a specified employee (as defined below) before the date that is not
less than six months after the Participant’s Termination Date. In the event
amounts are payable to a specified employee in installments in accordance with
subsection 9.2, the first installment shall be delayed by six months, with all
other installment payments payable as originally scheduled. For purposes of the
foregoing, a specified employee shall be any employee who is, pursuant to
procedures established by the Administrator in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all non-qualified deferred compensation plans
of the Employer subject to Code Section 409A, deemed on his or her Termination
Date to be a “specified employee” within the meaning of that term under Code
Section 409A. The specified employees shall be identified on December 31 of each
calendar year and shall and shall include each Employee who is a “key employee”
(within the meaning of that term under Code Section 416(i)) of the Employer at
any time during the twelve (12)-month period ending with such date. An
individual who is so identified as a specified employee will have that status
for the twelve (12)-month period beginning on April 1 of the following calendar
year. To the extent not otherwise designated by the Employer in a separate
document forming a part of the Plan, the definition of compensation used to
determine specified employee status shall be determined under Treasury
Regulation Section 1.415(c)-2(a).

5



--------------------------------------------------------------------------------



 



     8. Section 9.4 of the Plan is hereby amended in its entirety to read as
follows:
          If the aggregate balance of the Participant’s Accounts under this Plan
is not greater than the applicable dollar amount in effect under Code
Section 402(g)(1)(B) on the Participant’s Termination Date and the Participant
is not otherwise at that time participating in any other non-qualified elective
account balance plan subject to Code Section 409A and maintained by one or more
members of the Employer group, then that balance shall be distributed to the
Participant in a lump sum distribution on such Termination Date or as soon as
administratively practical thereafter, whether or not the Participant elected
that form of distribution or distribution event, but in no event shall such lump
sum distribution be made later than the later of (i) the end of the calendar
year in which such Termination Date occurs or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following such Termination Date.
          If the Participant is receiving installment distributions from his or
her Accounts under the Plan following his or her Termination Date and the
aggregate present value of all the remaining unpaid installments for those
Accounts is at any time during the installment period less than Twenty Thousand
Dollars ($20,000.00), then those remaining installments shall be paid to the
Participant in a single lump sum within thirty (30) days thereafter.
     9. Section 9.7 of the Plan is hereby amended in its entirety to read as
follows:
          Except as otherwise provided herein and in Section 12, Account
balances of Participants in this Plan shall not be distributed earlier than the
applicable date or dates described in this Section 9. Notwithstanding the
foregoing, in the case of payments: (i) the deduction for which would be limited
or eliminated by the application of Section 162(m) of the Code or (ii) that
would violate securities or other applicable laws; deferral of such payments may
be made by the Employer at the Employer’s discretion. In the case of a payment
described in (i) above, the payment must be deferred either to a date in the
first year in which the Employer or Administrator reasonably anticipates that a
payment of such amount would not result in a limitation of a deduction with
respect to the payment of such amount under Section 162(m), or the year in which
the Participant’s Termination Date occurs. In the case of a payment described in
(ii) above, payment will be made in the first calendar year in which the
Employer or Administrator reasonably anticipates that the payment would not
result in a violation of securities or other applicable laws.
          Payments intended to pay employment taxes or payments made as a result
of income inclusion of an amount in a Participant’s Accounts as a result of a
failure to satisfy Section 409A of the Code shall be permitted in accordance
with Section 1.409A-3(j)(vi) and (vii) of the final Treasury Regulations under
Section 409A of the Code. “Employment taxes” shall include Federal Income
Contributions Act (FICA) tax imposed under Sections 3101 and 3121(v)(2) of the
Code on compensation deferred under the Plan (the “FICA Amount”), the income tax
imposed under Section 3401 of the Code on the FICA Amount, and to pay the
additional income tax under Section 3401 of the Code attributable to the
pyramiding Section 3401 wages and taxes.

6



--------------------------------------------------------------------------------



 



     10. The first sentence of Section 9.9 of the Plan is hereby deleted and
replaced with the following two sentences:
          In the event of the occurrence of a Change in Control of the Employer
or a member of the Employer’s controlled group (as designated by the Employer in
the Adoption Agreement, and to the extent certified by the Administrator that a
Change in Control has occurred), distributions shall be made to Participants in
a single lump sum, to the extent those Participants have elected to receive such
a distribution from one or more of their Accounts under the Plan upon the
occurrence of a Change in Control. The distribution shall be made on the closing
date of the Change in Control or as soon as administratively practicable
thereafter, but in no event later than the later of (i) the close of the
calendar year in which the Change in Control is effected or (ii) the fifteenth
day of the third calendar month following such effective date.
     11. The following paragraph is hereby added to the end of Section 9.10 of
the Plan:
          The distribution under this Section 9.10 shall be in lieu of the
amounts credited to the unpaid vested balances of the Participant’s Accounts
under the Plan. The distribution shall be in the form of a single lump sum
payment made to the Participant’s Beneficiary within the 90-day period following
the date of the Participant’s death or as soon as administratively practicable
thereafter, but in no event but in no event later than the later of (i) the
close of the calendar year in which the Participant’s death occurs or (ii) the
fifteenth day of the third calendar month following the date of the
Participant’s death..
     12. Section 10.18 of the Plan is hereby deleted.
     13. Except as modified by this Plan Amendment, all the terms and provisions
of the Plan (as amended and restated effective as of January 1, 2005) shall
continue in full force and effect.
     IN WITNESS WHEREOF, Ultratech, Inc. has caused this Plan Amendment to be
executed by its duly-authorized officer on this 16 day of October, 2008.

              ULTRATECH, INC.
 
       
 
  By:   /s/ Bruce Wright
 
       

           
 
    Title:   Chief Financial Officer  

7